Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 1/29/2021 has beenentered.
Status of the Claims
Claims 1-7 are pending. 
Response to Applicant’s Argument
In response to “In an exemplary embodiment of the claimed invention, Based on the identified syntactical feature of the word, a new word is created that is a combination of the syntactical feature and the word along with a key cite references which sentence of the corpus of sentences that the word was identified to be located in. For example, if the identified word by the analyzing circuit 101 is "house" and the syntactical feature of "house" is "subject", a new word "subject house" is created. If the word house appears in another ”.
Independent claims required “aligning slots of patterns for verbal phrases based on syntactical and lexical features along with calculated synonyms that form a new word in the verbal phrases to predict paraphrases that are not previously stored in a corpus of sentences in a database”. Given the aforementioned example where identified word “house” with syntactical feature “subject” is used to create new word “subject house”, Maxwell discloses this feature.
In particular, Maxwell discloses when a request to translate text 1000 determined a packed meaning representation for text 1000 (¶54-55), processor 15 determines a phrasal information structure by matching input entries in the packed meaning representation against semantic information in a lexicon (¶64). In the example text 1000 / verbal phrase of “I saw the green light” (Fig. 4), when translating / paraphrasing said text 1000 into French alternatives (Figs. 9, 10, 11), the input element corresponding to word “Je” in the packed meaning representation is matched against the semantic information in a lexicon to determine the word “Je” (¶64). Thereafter, the word “Je” is saved in the phrasal information structure as the source of the entry and associated syntactic and semantic information (i.e., syntactical and lexical features) are also saved in the phrasal information structure for each entry (¶64).
Accordingly, by creating phrasal information structure with identified word as source of the entry and associated syntactic and semantic information, Maxwell discloses equivalent concept of new word “subject house” (identified word + syntactical feature). 
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 10380258 B2. 
Limitations of claims 35-38 in the instant application correspond to the combination of limitations set forth in claim 1 of US 10380258 B2. 
US 10380258 B2					16/528434
1. A corpus pattern paraphrasing system comprising: 




an analyzing circuit configured to: analyze a corpus of sentences stored in a database to determine regular structures including a plurality of substitute words for verbs expressed as patterns that construct sense disambiguation resources and apply deep learning of the regular structures over 
create a plurality of regular rules based on the corpus of sentences analyzed, the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database; 
a representative word determining circuit configured to determine a plurality of representative words that represents each class of word of the regular structures; and an aligning circuit configured to align word slots of different occurrences of a paraphrase pattern of the classes of words replaced with substitute words and representative words in the paraphrase pattern and a second paraphrase pattern to give a same semantic meaning to the paraphrase pattern and the second paraphrase pattern as a sentence of the corpus of sentences, wherein the regular rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.
7. The system of claim 1, wherein the aligning circuit aligns the word slots such that verbs are positioned in each possible order with the classes of words.
8. The system of claim 7, wherein the aligning circuit calculates a probability of having the same semantic meaning for each possible order of the verbs and the representative words, and wherein the paraphrase pattern comprises the order of the verbs and the representative words having a highest probability of the same semantic meaning. 

a processor; and 
a memory, the memory storing instructions to cause the processor to perform: 





















aligning slots of patterns for verbal phrases based on syntactical and lexical features (i.e., syntactic-semantic rules) along with calculated synonyms that form a new word in the verbal phrases to predict paraphrases that are not previously stored in a corpus of sentences in a database, 













the calculated synonyms being calculated according to a probability that the predicted paraphrases have a same semantic meaning using representative words along with interchangeable verbs as the new word.



creating a plurality of regular rules based on the corpus of sentences analyzed, the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database; 
determining a plurality of representative words that represents each class of word of the regular structures; and 
aligning word slots of different occurrences of a paraphrase pattern of the classes of words replaced with substitute words and representative words in the paraphrase pattern and a second paraphrase pattern to give a same semantic meaning to the paraphrase pattern and the second paraphrase pattern as a sentence of the corpus of sentences, wherein the paraphrase pattern includes exactly one semantic meaning and the rules are congruent to the semantic meaning, and wherein the regular rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.
7. The system of claim 1, wherein the aligning circuit aligns the word slots such that verbs are positioned in each possible order with the classes of words.
8. The system of claim 7, wherein the aligning circuit calculates a probability of having the same semantic meaning for each possible order of the verbs and the representative words, and wherein the paraphrase pattern comprises the order of the verbs and the representative words 




















aligning slots of patterns for verbal phrases based on syntactical and lexical features along with calculated synonyms that form a new word in the verbal phrases to predict paraphrases 













the calculated synonyms being calculated according to a probability that the predicted paraphrases have a same semantic meaning using representative words along with interchangeable verbs as the new word. 




analyzing a corpus of sentences stored in a database to determine regular structures including a plurality of substitute words for verbs expressed as patterns that construct sense disambiguation resources and apply deep learning of the regular structures over the patterns including the constructed sense disambiguation resources; 
creating a plurality of regular rules based on the corpus of sentences analyzed, the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database; determining a plurality of representative 
aligning word slots of different occurrences of a paraphrase pattern of the classes of words replaced with substitute words and representative words in the paraphrase pattern and a second paraphrase pattern to give a same semantic meaning to the paraphrase pattern and the second paraphrase pattern as a sentence of the corpus of sentences, wherein the paraphrase pattern includes exactly one semantic meaning and the rules are congruent to the semantic meaning, and wherein the regular rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.
7. The system of claim 1, wherein the aligning circuit aligns the word slots such that verbs are positioned in each possible order with the classes of words.




















aligning slots of patterns for verbal phrases based on syntactical and lexical features along with calculated synonyms that form a new word in the verbal phrase to predict paraphrases that are not previously stored in a corpus of sentences in a database, 




















Regarding Claim 4, see limitation “creating a plurality of regular rules based on the corpus of sentences analyzed, the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database” in claims 1, 13, and 17 of US 10380258 B2.
Regarding Claim 5, see limitation “calculates a probability of having the same semantic meaning for each possible order of the verbs and the representative words, and wherein the paraphrase pattern comprises the order of the verbs and the representative words having a highest probability of the same semantic meaning.” in claim 8 of US 10380258 B2.
Regarding Claim 6, see limitation “wherein the analyzing determines a syntactical feature of each word in the corpus of sentences based on lexical features of the sentences in the corpus of sentences and assigns a generic placeholder for the syntactical feature such that representative word determining circuit replaces the generic placeholder with a different word having the same syntactical feature.” in claim 15 of US 10380258 B2.
Regarding Claim 7, see limitation “wherein the plurality of substitute words comprise a plurality of most frequently used words in the corpus of sentences that have a same lexical feature.” in claim 5 of US 10380258 B2.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 USC 103(a) as being unpatentable over Maxwell (US 2005/0137855 A1) in view of Gupta et al. (US 7957968 B2).

Regarding Claims 1-3, Maxwell discloses a corpus pattern paraphrasing system (¶137) comprising: 
a processor (¶138, microprocessor / special purpose computer); and 
a memory, the memory storing instructions to cause the processor to perform (¶138-139, software routines stored in memory 20): 
aligning slots of patterns for verbal phrases based on syntactical and lexical features along with calculated synonyms that form a new word in the verbal phrases to predict paraphrases that are not previously stored in a corpus of sentences in a database (¶36-37, retrieved text 1001 from information repository 200 and encode text 1001 into a packed meaning representation; ¶38, packed meaning generation system 10 generates alternate phrases from the packed meaning representation as follows: ¶42, determine input meanings in the packed meaning representation as index into a lexicon (i.e., database, see Fig. 5) to determine words / phrases matching input meanings and create entries for each matched words / phrases comprising semantic, syntactic, and source information indicating origin of the entry in the lexicon; in particular, ¶64, determine “new word” / phrasal information structure with identified word as source entry and associated syntactic and semantic information (i.e., syntactical and lexical information));
the calculated synonyms being statistically calculated such that the predicted paraphrases have a same semantic meaning using representative words along with interchangeable verbs as the new word (¶38 and ¶72, statistical methods may be used to select likely alternative phrases based on statistical models of likelihood derived from prior analysis of a training corpus; see Figs. 15, 16, and 17).
Maxwell does not disclose the calculated synonyms being calculated according to a probability that the predicted paraphrases have a same semantic meaning using representative words along with interchangeable verbs as the new word.
Gupta teaches a two pass speech recognition method where a second pass recognition uses a grammar generator (Col 8, Rows 61-66 and Col 9, Rows 16-21) to calculate synonyms for spoken utterance (Col 5, Rows 54-56, grammar generator 112 connects to an OMICS database and reads paraphrasing data; Col 5, Rows 56-65, construct grammar structure for paraphrasing data and identify appropriate synonyms) according to a probability that a predicted paraphrases have a same semantic meaning using representative words along with interchangeable verbs (Col 5, Rows 64-67, phrases containing matches to synonyms are used to generate filter and core words; Col 6, Rows 12-16, core words are the most significant information bearing words comprising verbs and nouns; e.g., Col 8, Rows 35-40, for “make coffee”, generate structure for paraphrasing where the verb “make” is interchangeable with [fix prepare make]; Col 9, Rows 22-39, second pass recognition to generate and rank possible matching word phrases by identifying keywords (verbs and nouns) and their confidence numbers, the ranked matches are iteratively selected starting with the best match).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to calculated synonyms according to a probability that the predicted paraphrases have a same semantic meaning using representative words along with interchangeable verbs as the new word in order to rank and select alternate phrases using statistical models (Maxwell, ¶38 and ¶72, using statistical methods to narrow and select likely alternate phrases based on statistical models of likelihood; Gupta, Col 8, Rows 50-60, grammar generator 112 trained by OMICS paraphrase statements may be an n-gram statistical language model).
Further regarding claim 3, Maxwell discloses a non-transitory computer-readable recording medium recording a corpus pattern paraphrasing program, the program causing a computer to perform the process of claim 1 (¶138-139, software routines stored in memory 20).
Regarding Claim 4, Maxwell discloses wherein a plurality of regular rules are created based on the corpus of sentences, the plurality of regular rules being created independently to the database to predict a meaning of the corpus of sentences without referring to the database (¶37, text is encoded or parsed into a packed meaning representation; ¶91, regular expression is an example of packed meaning representation).  
Regarding Claim 5, Maxwell-Gupta discloses wherein a probability of the paraphrase pattern having the same semantic meaning is computed for each order of the classes of words replaced with the substitute words (Maxwell, ¶38 and ¶72, using statistical methods to select likely alternate phrases based on statistical method of likelihood; see Gupta, Col 9, Rows 22-39, closest match measured by confidence number ranging from 0 to 100%).  
Regarding Claim 6, Maxwell discloses wherein the substitute words have a same syntactical meaning as the classes of words (¶63 and ¶66, apply grammar rules to consume or match two different phrase entries based on matching syntax and create a combined phrase entry).  
Regarding Claim 7, Maxwell discloses wherein the plurality of substitute words comprise a plurality of most frequently used words in the corpus of sentences that have a same lexical feature (¶64, word is saved in the phrasal information structure as source of the entry along with associated syntactic and semantic information; ¶70, determine alternate phrases based on the source information; ¶72, select likely alternate phrases based on statistical models of likelihood derived from prior analysis of a training corpus; see Gupta, Col 8, Rows 55-60, a 3-gram statistical language model is trained from corpus of paraphrasing data, where the model captures the frequency of different words in a grammar. The combination uses statistical language model that captures frequency of different words in a grammar to select likely alternate phrases).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.

/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/19/2021